          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION
CARL STANLEY TURNER                                       PLAINTIFF
ADC #081306

v.                     No. 4:19-cv-496-DPM
ASA HUTCHINSON, Governor, State
of Arkansas; JOHN FELTS, Arkansas
Parole Board; SHERI J. FLYNN, Director,
SOSRA; MATT HIGGINS, Police Officer,
Searcy Police Department; LINDSEY
MOODY, Parole Officer, Arkansas
Department of Community Corrections;
ERIC FLEMING, Investigator, Searcy Police
Department; and ADAM SEXTON,
Investigator, Searcy Police Department               DEFENDANTS

                          JUDGMENT
     Turner's complaint is dismissed without prejudice.



                                                (/
                               D .P. Marshall Jr.
                               United States District Judge
